December 31,   1953


Wm. B. B. Sapp
Dlwctor and Executive SecretarT
Teacher Retirement System of Texan
Auet Lo, Texas
                             Opialon NO. s-119
                             Re:    %mployineutof retired
                                    members of the Teacher
                                    Retirement System in
Dew   Mrs. Saw:                     the pnbllc schools.
            You have requested an oplnlon on the conetltution-
ality of Chapter 423, Acte of the 53rd Laglalature, 1953,
vhlch amends Subeectlon 1 of Section 5 of Article 2922-1,
Vernon’s Civil Statutes (Teacher Retirement Act) laeofrr a.8
it eliminates from this subsection the following provision:
            II. . . Any member who has accepted retire-
     ment benef-itsunder--the  ,-termsof the Teacher Re-
     ~tlremeatSystem of Texas may be employed la the
     Public Schools of Texas;    provided howevap, that
     during eald time a rtt&red .aember Is 80 employed,
     ret iremeat benefit.paywent tihatvould     otheFaise~
     have -been paid to said retired   member ahal. be
     suepended and shall be rueumed again when said re-
     tired m&bar l-eavesnald employment; provided fur-
     ~thur,  that during the t&ma said retired ,memberIs
     ~.so~arployed  that no retlrsment ~deductlons shall be
     made f-m hie salary, and that retirement benefIts
     to be paid to eald ret%&      member after employment
      is diecontinued and ret~kement benefits are resumed
      ehall be paid In the same amount as were paid to
      said retired member on the original retirement;
      provided further, that during the time that said
      retired member is 80 employed both the membership
      annuity payments and the prior serv.iceannuity
      payments to which said retired member would have
      bean entitled had he not 80 returned    to emplomt    ,
      shall be transferred to the State Memberahlp ACCU-
      mulation Fund of Teacher Retirement System of Texas.”
                                                                         . -. .




Mrs. B. B. Sapp, page 2 (S-119)


                The title of Chapter 423,   as here applicable, reads:
            “An act amending Subsections 1 . . . of Sec-
       tion 5 of . . . Article 2922-l of Vernon’s Revised
       Civil Statutes of Texas, 1925, to provide for com-
       pulsory retirement of members of the Teacher Re-
       tirement System upon reaching a certain age under
       certa~lnconditions; . . .”

           section 35 of Article III of the Constitution of
Texas requires that the subject of a laglslatlve bill be, ex-
pressed in ita title. As often stated, the purpose of this
requirement is to give notice to the members of the Leglsla-
ture and the people of the scope of the subject matter of the
proposed law. “The title must be such as to reasonably apprise
the public of the interests that are or may be affected by the
statute .n  Gulf Ins. Co. v. James, 143 Tex. 424, 185 S.Y.2d
966   (1945).

          The general rules for determining the sufficiency of
the title of an amendatory act are summarieed in the following
quotation from 39 Texas Jurisprudence, Statutes, 8 48:
            “In addition to the statement of a purpose to
       amend a given law or provision, a title may specify
       the nature of the amendment, and when it does so
       the body of the act must, conform. A title that
       speclfles the part lcular field an amendment 1s to
       cover or states 8 purpose to make a certain change
       in the prior law, and that 1s not merely descrlp-
       tlvo of the matters to which the lav relates,
       llmlts the amendatory act to the making of the
       change designated and precludes any additlonal,
       contrary or different madmeat.     Thus a title
       that expresses a purpose to change a prior law by
       aadlng or extending a provision or conferring a
       right does,not warrant -an amendment that omits or
       restricts a provision,of the original act or de-
       stroys ~a previously existing right. . . .
            “A title expressing a purpose to amend a stat-
       ute in a certain particular is deceptive and mls-
       leading in so far as the body~of the act purports
       to amend the prior law in other particulars. The
       amendatory act is void to the extent that its pro-
       visions go beload express limitations or the scope
       of the title.
                            .*, .
                                    i




Mrs. B. B. Sagp, page 3 (S-119)


          The title of an amendatory act which undertakes to
specify the particular field of amendment must give notice of
changes resulting from omissions and deletions in the statute
                                                         _-
being amended. Hard Cattle & Pasture Co. v. Carpenter, 109
Tex. 103, 200 3.m      (1918); Lone Star Gas Co. v. Birdwell,
74 S.W.2d 294 (Tax. Civ. App. 1934).
          Subsection 1 of Section 5 of Article 2922-1, as it
existed prior to the enactment of Chapter 423, dealt not only
with compulsory retirement after a member reached 70 years of
age, but also with voluntary retirement prior to that age and
with re-entry into active service after a member had accepted
retirement benefits. This subsection as emended in tiapter
423 reads exactly as the prior law, except that the provisions
relating to re-employment after retirement are omitted. It
is seen that the caption of Chapter 423 is not merely descrlp-
tive of the matters to which the law relates, as even in its
amended form Subsection 1 relates to a broader field than
compulsory retirement. It states a purpose to make certain
changes in the prior statute. The caption of the bill lndl-
cated that ths change in Subsection 1 dealt only with com-
pulsory retirement. It failed to give notice that the amend-
ment changed the existing law affecting the re-employment of
members who had accepted retirement benefits. Accordingly,
the attempted deletion of this portion of Subsection 1 was
void, and it continues in force as it existed prior to the
enactment of Chapter 423.




                        SUMMARY


          The attempted deletion of the portion of Sub-
     section 1 of Section 5, Article 2922-1, V.C.S.
     (Teacher Retirement Act) regulating employment of
     members of the Teacher Retirement System after re-
     tirement is not expressed in the title of the
     smendatory act (Chapter 423, Acts 53rd Leg., 1953)
                                                          -0..




Mrs. B. B. Sapp, page 4 (S-119)



     and ie void. Tax. Coast. Art. III, Sec. 35.   Con-
     sequently, these provisions as enacted in 1951 are
     still in effect.

APPROVED:                         Yours   very   truly,

                                  JORN BEN SREPPERD
John Atchison                     Attorney General
Revlewr
Eugene Brady
Reviewer                          By-r-
                                       Mary K. Wall
Robert 3. Trottl                       Assistant
First Assistant
John Ben Shepperd
Attorney General